MDU Resources Initiates 2008 Earnings Guidance, Updates 2007 BISMARCK, N.D. – Dec. 3, 2007– MDU Resources Group, Inc. (NYSE:MDU) announced today its projections on earnings per common share for 2008. Earnings per common share, diluted, for 2008 are expected to be in the range of $1.65 to $1.90. The company also updated its 2007 earnings per share guidance. Earnings per common share, diluted, from continuing operations, are expected to be in the range of $1.65 to $1.75. Including a $91.5 million (after tax) gain on the sale of the domestic independent power production assets and earnings from discontinued operations, earnings per common share, diluted, are expected to be in the range of $2.25 to $2.35. “MDU Resources has experienced a dynamic 2007 and expects another record year of earnings. We sold our domestic independent power production assets recording the gain of $91.5million and doubled our natural gas utility customer base through the acquisition of Cascade Natural Gas,” said President and Chief Executive Officer Terry D. Hildestad. “Our construction services group increased earnings by 45 percent through September over the prior year comparable period, and we made five acquisitions in our construction materials segment. Our energy group also completed a 41 million-cubic-foot expansion of the Grasslands pipeline on Nov. 1 and has increased natural gas and oil production. Throughout the corporation, our employees continue to do a fantastic job applying their expertise and innovativeness. “Looking forward to 2008, we are excited as we expect to have another solid year. Although we expect continued cyclicality in the construction materials business related to private markets, our fundamentals are strong. As we have experienced in the past, these types of cycles tend to be offset by improvements in our other core businesses. “We expect to increase our natural gas and oil production and reserves as well as our natural gas pipeline throughput in 2008 and expect to continue growing our aggregate reserves. In addition, we have an excellent work backlog in our construction services group. Also, our utility group expects to add approximately 20 megawatts of wind-powered electric generation later this year and to realize the full-year effects of the Cascade Natural Gas acquisition in 2008. MDU Resources’ diversified business model serves as the foundation for continued value creation for our shareholders in 2008.” The company will host a webcast at 10:30 a.m. EST Dec. 4 to discuss operational strategy, a financial overview and 2008 earnings guidance. The event can be accessed at www.mdu.com. A replay will be available. An audio replay also will be available by calling (800) 642-1687, or (706) 645-9291 for international callers. The conference ID is 24290823. OUTLOOK The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are forward-looking statements. There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.”
